254 F.2d 814
CAMDEN LIME COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12444.
United States Court of Appeals Third Circuit.
Argued May 6, 1958.Decided May 15, 1958.

On Petition for Review of an Order of the National Labor Relations Board.
Peter Florey, Philadelphia, Pa.  (Robert W. Lees, John F. E. Hippel, Philadelphia, Pa., on the brief), for petitioner.
Margaret M. Farmer, Washington, D.C.  (Jerome D. Fenton, Gen. Counsel, Thomas J. McDermott, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Fannie M. Boyls, Atty., N.L.R.B., Washington, D.C., on the brief), for respondent.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition to review and set aside a decision and order of the National Labor Relations Board.  The petitioner's plant, from the operation of which the charges of unfair labor practice developed, is a small one employing but twenty-five men.  The employer, desirous of bargaining relations with organized labor, has found itself involved in difficulty because of the number of suitors for favor.  The questions involved are wholly factual and we have no ground for setting aside the conclusions reached.  We believe, however, that the order should be confined to the issues raised by the complaint.